Citation Nr: 1310465	
Decision Date: 03/29/13    Archive Date: 04/09/13

DOCKET NO.  04-33 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent disabling for post-operative right (major) carpal tunnel syndrome residuals, for the period prior to October 1, 1997.

2.  Entitlement to an initial evaluation in excess of 20 percent disabling for post-operative left (minor) carpal tunnel syndrome residuals, for the period prior to October 1, 1997.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from February 1980 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 1993 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in San Diego, California.  Jurisdiction over the Veteran's claim was subsequently transferred to the VA RO in Lincoln, Nebraska.  

The Board notes that the appellant requested a hearing before a decision review officer (DRO) in connection with the current claims.  The DRO hearing was scheduled and subsequently held in May 2004.  The appellant testified at that time and the hearing transcript is of record.  The Board also notes that the appellant requested a travel Board hearing in connection with the current claims as well.  The travel Board hearing was subsequently scheduled and held in July 2006.  The appellant testified at that time and the hearing transcript is of record.

When this matter was before the Board in December 2008, the Board denied an initial rating greater than 30 percent for post-operative right (major) carpal tunnel syndrome residuals prior to October 1, 1997 and an initial rating greater than 20 percent for post-operative left (minor) carpal tunnel syndrome residuals prior to October 1, 1997.  In addition, the Board granted a 50 percent initial rating for post-operative right (major) carpal tunnel syndrome residuals as of October 1, 1997, and no earlier, and granted a 40 percent initial rating for post-operative left (minor) carpal tunnel syndrome residuals as of October 1, 1997, and no earlier.  The Board dismissed the Veteran's claims of entitlement to an initial rating in excess of 50 percent for post-operative right (major) carpal tunnel syndrome residuals as of October 1, 1997, and entitlement to an initial rating in excess of 40 percent for post-operative left (minor) carpal tunnel syndrome residuals as of October 1, 1997, for lack of jurisdiction, and remanded the claim of entitlement to an initial compensable disability rating for degenerative changes of the thoracic spine.

The Veteran appealed the Board's December 2008 decision to the United States Court of Appeals for Veterans Claims (Court) insofar as it denied an initial rating greater than 30 percent for post-operative right (major) carpal tunnel syndrome residuals prior to October 1, 1997, and an initial rating greater than 20 percent for post-operative left (minor) carpal tunnel syndrome residuals prior to October 1, 1997.  In a May 2011 memorandum decision, the Court vacated the Board's decision in regard to appealed issues and remanded the case for further consideration consistent with the findings of the memorandum decision.

In December 2011 the Board again denied an initial rating greater than 30 percent for post-operative right (major) carpal tunnel syndrome residuals prior to October 1, 1997, and an initial rating greater than 20 percent for post-operative left (minor) carpal tunnel syndrome residuals prior to October 1, 1997.  The Veteran again appealed the Board's decision to the Court.  In an August 2012 Order, the Court granted a July 2012 Joint Motion for Remand (JMR), which vacated the December 2011 Board decision.

The issue of entitlement to a higher initial disability rating for degenerative changes of the thoracic spine was again before the Board in November 2010 and August 2011 and was remanded for additional consideration.  This issue has not yet been returned to the Board and is, therefore, not discussed below.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In the July 2012 JMR, the parties noted that the Board, in its December 2011 decision, acknowledged treatise evidence submitted by the Appellant but found that it was not permitted to engage in its own medical analysis as to "how to interpret objective medical evidence such as [Nerve Conduction Velocity test] results dated prior to October 1, 1997, using the medical literature provided."  The parties noted that the Board found that it could "not reach the specific medical conclusions suggested by the submitted lay analysis or the submitted general medical literature."  The parties agreed that the Board properly determined not to provide its own medical analysis.  However, the parties further agreed "that the Board erred by not remanding the Appellant's claims for a new retrospective examination by a medical professional who could engage in such analysis."  As such, the parties agreed that remand was warranted for the Board to ensure that VA provides such examination.  

The Board is therefore remanding this matter for compliance with the Court's August 2012 order granting the parties' JMR, in which the parties agreed "that remand is required for the Board to ensure that an adequate compensation and pension examination is provided," "that the Board erred by not remanding Appellant's claims for a new retrospective examination by a medical professional," and "that remand is warranted to ensure that VA provides such an examination."  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (providing that the Board has a duty on remand to ensure compliance with the favorable terms stated in the [JMR] or explain why the terms will not be fulfilled.).

Further, the Board notes that the Veteran's representative, in January 2013, submitted additional treatise material and argument that the Veteran's bilateral carpal tunnel syndrome warrants a higher evaluation for the period prior to October 1, 1997.

As such, the Board finds it necessary to remand the claims for a retrospective medical opinion to be provided regarding the severity of the Veteran's right and left carpal tunnel syndrome for the period prior to October 1, 1997, taking into account all medical records prior to October 1, 2007, and the treatise evidence submitted by the Veteran and his representative.  

In addition, the parties to the JMR agreed that "remand is necessary for analysis as to whether the schedular criteria accounts for Appellant's non-sensory symptoms and to determine whether he is entitled to referral for extraschedular consideration based thereon."  As such, on remand, the RO shall consider in the first instance whether referral of the claims to the Under Secretary for Benefits or the Director of Compensation and Pension for consideration of an extraschedular award pursuant to 38 C.F.R. § 3.321(b) is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file and a copy of the remand to an appropriate VA examiner for a retrospective medical opinion as to the nature and extent of the Veteran's service-connected post-operative right carpal tunnel syndrome residuals, for the period prior to October 1, 1997, and the Veteran's service-connected post-operative left carpal tunnel syndrome residuals, for the period prior to October 1, 1997.  The examiner must comment upon the treatise evidence submitted by the Veteran and provide interpretation of the objective medical evidence, including Nerve Conduction Velocity tests, dated prior to October 1, 1997.

The examiner should comment on whether the Veteran's right and/or left carpal tunnel syndrome manifests symptoms of severe incomplete paralysis or complete paralysis of the median nerve.  The examiner should comment on whether the Veteran's right and/or left carpal tunnel syndrome manifests symptoms of the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finder and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to the palm; flexion of wrist weakened; and/or pain with trophic disturbances.

All findings and conclusions, along with a fully articulated medical rationale for all opinions expressed should be set forth in the examination reports.

2.  Thereafter, and following any other indicated development, the RO should readjudicate the appealed issues.  The RO should determine whether referral of the claims to the Under Secretary for Benefits or the Director of Compensation and Pension for consideration of an extraschedular award pursuant to 38 C.F.R. § 3.321(b) is warranted.  If the appeal is in any respect denied, the Veteran should be provided a supplemental statement of the case (SSOC), in accordance with 38 U.S.C.A. § 7105 (West 2002), which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  He should then be afforded an applicable time to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

